Title: From Thomas Jefferson to Allan B. Magruder, 5 October 1804
From: Jefferson, Thomas
To: Magruder, Allan B.


               
                  
                     Sir
                  
                  Washington Oct. 5. 04
               
               Your favor of Sep. 10. has been duly recieved, and I learn with pleasure that you propose to rescue the actions of the Aborigines of our country from the oblivion which is covering them. I am sorry it is not in my power to assist you with any materials towards it. in an early part of my life my researches were carrying me into the antiquities of America, but called into a totally distinct line of action and constantly employed in it, I abandoned my first pursuits almost as soon as they had been entered on. of Manuscripts I possess nothing of any value; nor have I of printed books on the subject anything but what is in everyone’s hands such as Colden, and Adair. their wars with the Whites I presume are preserved no where but in the public histories of the latter. wishing you much success and repeating my regrets that I can contribute nothing to it I salute you with consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            